PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/552,191
Filing Date: 27 Aug 2019
Appellant(s): Alders et al.



__________________
Nathan T. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2021 in response to the final rejection mailed 4/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2019/0313158) in view of Yi et al. (U.S. Patent Application Publication 2014/0303971).
As per claim 1, Liang et al. discloses:
A method of operating a situationally aware speaker (Figures 1 & 2 and paragraphs [0017-0043] - the set top box and audio output device combination is a situationally aware speaker), the method comprising: 
Receiving, over a network, an indication of an operational state of at least one device located in an environment in which the situationally aware speaker is disposed (Figure 2, items 115 & 120 and paragraph [0025] – the mobile phone receives a call and is connected to the set top box);
(Paragraph [0026] – RSSI and active call status are characteristics of the environment based on the operational state);
receiving audio information at the situationally aware speaker (Paragraphs [0002-0004] – Audio is being output from the television or audio output device, therefore is being received);
modifying the audio information based on the at least one characteristic of the environment wherein modifying the audio information comprises varying a volume of the audio (Figure 2, items 130 & 140 and paragraphs [0026-0028]);
Liang et al. fails to explicitly disclose:
receiving audio information from a virtual personal assistant, wherein receiving the audio information comprises receiving an audio response to a query spoken to the situationally aware speaker by a user;
modifying the audio information comprises varying a volume of the audio response;
However, Yi et al. in the same field of endeavor teaches:
receiving audio information from a virtual personal assistant, wherein receiving the audio information comprises receiving an audio response to a query spoken to the situationally aware speaker by a user (Figure 4, items S511 & S512, Figure 5A, item 610 and paragraphs [0159-0169] – the device receives an audible query from the user);
modifying the audio information comprises varying a volume of the audio response (Figure 6D, item 610 and paragraphs [0018] & [0214-0217] – the output volume is set proportional to the input volume of the query);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al. with the proportional output volume of Yi et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 3, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. Yi et al. in the combination further discloses:
(Figure 6D, item 610 and paragraphs [0018] & [0214-0217] – the output volume is set proportional to the input volume of the query).

As per claim 4, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. Yi et al. in the combination further discloses:
rendering the audio response through the situationally aware speaker (Figure 6D, item 610 and paragraphs [0018] & [0214-0217] – the output volume is set proportional to the input volume of the query)

As per claim 5, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. Yi et al. in the combination further discloses:
wherein modifying the audio information comprises varying the volume of the response based on the volume of the query (Figure 6D, item 610 and paragraphs [0018] & [0214-0217] – the output volume is set proportional to the input volume of the query)..

Claims 2, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2019/0313158) and Yi et al. (U.S. Patent Application Publication 2014/0303971) in view of Mixter et al. (U.S. Patent Application Publication 2017/0025124).
As per claim 2, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. The combination fails to disclose:
wherein modifying the audio information further includes one or more of adjusting a tone of the audio information, an equalization of the audio information, or a speed of rendering of the audio information
However, Mixter et al. in the same field of endeavor teaches:
(Paragraph [0145])
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al. and Yi et al. with the tone modification of Mixter et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 6, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. The combination fails to disclose:
setting a volume of the response based on a volume of background noise sensed by an audio sensor of the situationally aware speaker 
However, Mixter et al. in the same field of endeavor teaches:
setting a volume of the response based on a volume of background noise sensed by an audio sensor of the situationally aware speaker (Paragraphs [0145], [0165] & [0167]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al. and Yi et al. with the background noise detection of Mixter et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 11, the combination of Liang et al., Yi et al. and Mixter et al. discloses all of the limitations of claim 2 above. Mixter et al. in the combination further discloses:
setting a tone of the response based on one or more of a volume of the vocal query, a volume of background noise sensed by the audio sensor, an identity of the user, a location of the user, a time of day, a physiological parameter of a person within hearing distance of the situationally aware speaker, a frequency spectrum of background noise sensed by the audio sensor, or a response by the user to a previous response provided by the situationally aware speaker (Paragraph [0145]).

As per claim 12, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. The combination fails to disclose:
setting a speed of simulated speech of the response based on one of a speed of speech of the vocal query or an identity of the user.
However, Mixter et al. in the same field of endeavor teaches:
setting a speed of simulated speech of the response based on one of a speed of speech of the vocal query or an identity of the user (Paragraph [0145]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al. and Yi et al. with the speed control of Mixter et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2019/0313158) and Yi et al. (U.S. Patent Application Publication 2014/0303971) in view of Juneja et al. (U.S. Patent Application Publication 2016/0236690).
As per claim 7, the combination of Liang et al. and Yi et al. discloses all of the limitations of claim 1 above. The combination fails to explicitly disclose:
setting a volume of the response based on a physiological parameter of a person within hearing distance of the situationally aware speaker.
However, Juneja et al. in the same field of endeavor teaches:
setting a volume of the response based on a physiological parameter of a person within hearing distance of the situationally aware speaker (Paragraphs [0029] & [0050]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al. and Yi et al. with the psychological dependent output volume of Juneja et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2019/0313158), Yi et al. (U.S. Patent Application Publication 2014/0303971) and Mixter et al. (U.S. Patent Application Publication 2017/0025124) in view of Juneja et al. (U.S. Patent Application Publication 2016/0236690).
As per claim 10, the combination of Liang et al., Yi et al. and Mixter et al. discloses all of the limitations of claim 2 above. The combination fails to explicitly disclose:
formatting the response as one of a simulated whisper, a simulated shout, or with low frequency components of the response removed.
However, Juneja et al. in the same field of endeavor teaches:
formatting the response as one of a simulated whisper, a simulated shout, or with low frequency components of the response removed (Paragraphs [0032-0034] & [0050]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Liang et al., Yi et al. and Mixter et al. with the selective output volume of Juneja et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (U.S. Patent Application Publication 2017/0025124) in view of Liang et al. (U.S. Patent Application Publication 2019/0313158).
As per claim 13, Mixter et al. discloses:
A method of dynamically formatting a response of a virtual personal assistant (VPA) service provider to a query of a user (Figures 1, 5 & 8 and paragraphs [0045] & [0141]), the method comprising:
 receiving an indication of a vocal query received from a user through an audio sensor of a first device having access to the VPA service provider (Paragraph [0154]); 
receiving a response to the vocal query (Paragraph [0154]); 
delivering the response to the user formatted as speech through an audio output of the first device, at least one audio parameter of the response set based on the at least one characteristic of the environment,  wherein the at least one audio parameter includes a volume of the response (Paragraphs [0145], [0165] & [0167]) 

receiving, over a network, an indication of an operational state of at least one second device located in an environment in which the first device is disposed; 
determining at least one characteristic of the environment based on the operational state of the at least one second device; and 
However, Liang et al. in the same field of endeavor teaches:
receiving, over a network, an indication of an operational state of at least one second device located in an environment in which the first device is disposed (Figure 2, items 115 & 120 and paragraph [0025] – the mobile phone receives a call and is connected to the set top box); 
determining at least one characteristic of the environment based on the operational state of the at least one second device (Paragraph [0026] – RSSI and active call status are characteristics of the environment based on the operational state);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Mixter et al. with the device state detection of Liang et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 15, the combination of Mixter et al. and Liang et al. discloses all of the limitations of claim 13 above. Mixter et al. in the combination further discloses:
formatting a tone of the response based on the at least one characteristic of the environment (Paragraph [0145]).

As per claim 16, the combination of Mixter et al. and Liang et al. discloses all of the limitations of claim 13 above. Mixter et al. in the combination further discloses:
formatting an audio parameter of the response based on an identity of the user (Paragraph [0145]).

As per claim 18, Mixter et al. discloses:
A smart speaker (Figure 2A and paragraphs [0074-0102]) comprising: 
(Figure 2A, item 516 and paragraph [0074]); 
at least one speaker (Figure 2A, item 520 and paragraph [0074]); and 
a processor (Figure 2A, item 502 and paragraph [0074]) configured to: 
recognize a spoken user query received at the microphone (Paragraph [0154]); 
communicate the user query to a virtual personal assistant service provider (Paragraph [0154]); 
receive a response to the user query from the virtual personal assistant service provider (Paragraph [0154]); 
format the response as speech, at least one audio parameter of the response set based on at least one characteristic of the environment wherein the at least one audio parameter includes a volume of the response; (Paragraphs [0145], [0165] & [0167]); and
 render the response to a user through the at least one speaker (Paragraphs [0145], [0165] & [0167]).
Mixter et al. fails to explicitly disclose:
receive, over a network, an indication of an operational state of at least one device located in an environment in which the smart speaker is disposed; 
determine at least one characteristic of the environment based on the operational state of the at least one device;
However, Liang et al. in the same field of endeavor teaches:
receive, over a network, an indication of an operational state of at least one device located in an environment in which the smart speaker is disposed (Figure 2, items 115 & 120 and paragraph [0025] – the mobile phone receives a call and is connected to the set top box); 
determine at least one characteristic of the environment based on the operational state of the at least one device (Paragraph [0026] – RSSI and active call status are characteristics of the environment based on the operational state);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Mixter et al. with the device state detection of Liang et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

As per claim 19, the combination of Mixter et al. and Liang et al. discloses all of the limitations of claim 18 above. Mixter et al. in the combination further discloses:
wherein the processor is further configured to set a volume of the response based on one or more of a volume of background noise sensed by the microphone, a location of the user, a physiological parameter of the user, or a response by the user to a previous response provided by the smart speaker (Paragraphs [0145], [0165] & [0167]).

As per claim 20, the combination of Mixter et al. and Liang et al. discloses all of the limitations of claim 18 above. Mixter et al. in the combination further discloses:
wherein the processor is further configured to set a tone of the response based on one or more of a tone of the spoken user query, a frequency spectrum of background noise sensed by the microphone, an identity of the user, a location of the user, or a time of day (Paragraph [0145]).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (U.S. Patent Application Publication 2017/0025124) and Liang et al. (U.S. Patent Application Publication 2019/0313158) in view of Larsson (U.S. Patent Application Publication 2016/0357505).
As per claim 17, the combination of Mixter et al. and Liang et al. discloses all of the limitations of claim 13 above. The combination fails to explicitly disclose:
formatting an audio parameter of the response based on a time of day.
However, Larsson in the same field of endeavor teaches:
formatting an audio parameter of the response based on a time of day(Paragraph [0021] – the output volume is varied based on the time of day).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Mixter et al. and Yi et al. with the time dependent output volume of Larsson because it is a case of combining prior art elements according to known methods to yield predictable results. 

NEW GROUNDS OF REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,521,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The following rejections are withdrawn because they have been replaced by the nonprovisional double patenting rejections listed under new grounds of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 15/607,101 (reference application). Although the the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 15/607,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application is narrower and could be used to reject the current claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 (2) Response to Argument
The Appellant’s first argument is that the references, alone or in combination, fail to disclose, teach, or suggest the claimed inventions. Specifically, the Appellant argues that the combination of Liang and Yi fails to disclose the following limitations:
determining at least one characteristic of the environment based on the operational state of the at least one device;
receiving audio information from a virtual personal assistant, wherein receiving the audio information comprises receiving an audio response to a query spoken to the situationally aware speaker by a user;
modifying the audio information based on the at least one characteristic of the environment wherein modifying the audio information comprises varying a volume of the audio;
The Examiner disagrees. Liang clearly monitors the operational state of the at least one device (mobile phone) in paragraph [0026]. Since the Appellant’s specification provides no limiting definition of what the characteristic of the environment determined from this information is, the Examiner believes that the broadest reasonable interpretation of the claim language includes an active call occurring. Liang then limits the audio information being received and then output from the television based on that call status (Paragraphs [0026-0028]). Liang fails to teach that the audio information being received is an audio response to a query spoken to the situationally aware speaker by the user.
Yi teaches a virtual personal assistant that varies the volume of response to a query based on a characteristic of the environment, in this case the volume of the query itself. See Paragraphs [0159-0169] & [0214-0217]. Yi specifically teaches the limitation in question that are missing from Liang. The only part of the combination of limitations in question that Yi fails to teach on its own is that the characteristic of the environment is based on the operational state of the at least one device.
The combination of Liang and Yi clearly teaches all of the limitations in question and the rejection is a proper rejection. The Appellant argues that the rejection fails to teach how the references can be combined or modified to incorporate the features of each other in this section, not that the references actually fail to teach the combination of limitations in question.

The Appellant next argues that Liang and Yi cannot be meaningfully combined because Liang teaches away from the proposed combination. Specifically, the Appellant argues that the fact that Liang is designed to adjust the output volume without the user having to take direct action is teaching away from the combination. The Examiner disagrees. The incorporation of voice command capabilities into televisions as so called smart TVs is commonplace as is the further incorporation of virtual personal assistant capabilities, often labelled as “Alexa” integration. One can easily imagine a scenario where a query to a smart TV is structured as “what was the episode of Star Trek with the Gorn? Please play it” or “What is the most popular song on Spotify right now? Let me hear it” or even something more mundane like “What are all 50 states and their Capitals”. All of those entail extended audio responses and muting or pausing the audio output when a call is received in the room is a positive benefit. It also does not require the user to take direct action, and so Liang is explicitly not teaching away from the combination.
The Appellant then argues that there is no motivation to combine the references and that “the Examiner has not articulated why the addition of a Virtual Personal Assistant (VPA) would be beneficial to the system of Liang and it remains unclear how the system of Liang could even be modified to include a VPA.” The Appellant also argues that the combination of Mixter and Liang is deficient for similar reasons.
As for the combination of Liang and Yi, the addition of Virtual Personal Assistant capabilities to a Television system such as Liang is not only technically feasible but is highly desirable in the marketplace, For example, this article entitled “The 3 Best Smart TVs with Alexa Built-In” (https://smarterhomeguide.com/smart-tvs-with-alexa-built-in/) shows that multiple companies are 
 As for the combination of Mixter and Liang, similar rationales hold, even though in that case we are taking a VPA system and adding the external device tracking of Liang. The Amazon Alexa tracks incoming and active calls of connected devices for which there can be selective notification, such as a light on the device shining green. For example, see this article “How to stop your Alexa device from flashing green when receiving a call” (https://www.businessinsider.com/how-to-stop-alexa-flashing-green) which shows that device integration is desirable capability for VPA systems. Therefore, the stated KSR rationale of “it is a case of combining prior art elements according to known methods to yield predictable results.” for combining the references remains valid.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWIN S LELAND III/Primary Examiner, Art Unit 2677                                                                                                                                                                                                        
Conferees:
/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677   

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.